McCLELLAN, J.
— About December 3Í, 1907, Henry Briggs (appellee) sold to E. D. Taylor two lots in the city of Birmingham, for a combined, unseparated con*329sideration of $10,500. Four thousand dollars of this purchase money was represented by an outstanding-mortgage on the land, the payment of which mortgage debt Taylor assumed. For the balance of the purchase money, $6,500, Taylor gave his promissory notes, payable to Ada Briggs, Henry Briggs’ daughter. Subsequently, as the result of payments and reneivals, the balance of the purchase money debt became represented by three notes executed by Taylor; One for $390, given for interest on the mortgage debt, one for $1,500, and one for $2,500. The bill, exhibited by Ada and Henry Briggs, sought the enforcement of a vendor’s lien for the unpaid purchase money and interest, including that represented by the note for $390. The parties made respondents were Taylor (who suffered decree pro confesso), E. P. Hunter, and B. C. Burkhart, who took by separate purchases from Taylor, and who contested the bill. The decree ran in Burkhart’s favor; but relief was granted as against Hunter, and a lien was established on the lot purchased by Hunter. Hunter alone complains of the decree. Features of the cause not pertaining to Hunter’s rights or interests will be, of course, laid out of view.
Hunter, having acquired from Taylor only such right, title, and interest as a quit-claim deed from his grantor transmitted to him could not, under established authority, here be within the doctrine protective of innocent purchasers. That is a matter long since closed to further inquiry in this state. — Smith v. Perry, 56 Ala. 266; Wood v. Holly, 100 Ala. 352, 13 South. 948, 46 Am. St. Rep. 56; Clemmons v. Cox, 114. Ala. 350, 355, 21 South. 126, among others. Code 1907, § 3413, has no effect to qualify or affect the doctrine just mentioned. — Smith v. Bank, 21 Ala. 125, 136.
*330There is no misjoinder of complainants. The bill as amended shows Ada Briggs, the payee in the notes, to be the holder of the legal title thereto, and that Henry Briggs has an equitable, beneficial interest therein. The common ligament between their interests or rights, even if they have subsequently divided their interests into the sums represented by separate notes executed by Taylor, was the single, unseparated consideration supporting the sale of the lots to Taylor. There was raised, by operation of law, one vendor’s lien to assure the payment of the purchase money. It is not possible that the security, the vendor’s lien, the bill would establish has been so severed as to create independent, incongruous rights in each of the complainants. The unity of the original transaction and the singleness of the law-implied lien leave, we think, no doubt of the propriety, if not necessity, for the joinder of Ada and Henry Briggs as complainants. — Ellis v. Vandergrift, 173 Ala. 142, 55 South. 781. What their relative, respective interests in the fund unpaid are — certainly so long as they are entitled to the whole unpaid balance of the purchase money —is a matter of no concern to the respondent Hunter, if, as appears to be the case, he took the land subject to all of the equities existing between Taylor and the owners of the vendor’s lien.
There is no merit in the suggestion of misjoinder of respondents, for that Hunter and Burkhart each purchased a distinct lot from Taylor. The considerations, briefly stated with reference to the asserted misjoinder of complainants, lead to the same conclusions. In any event, it is not necessary, in order to avoid the violation of the rule against multifariousness, that every one of several respondents “should have an interest in all matters of controversy; it is sufficient if each defendant has an interest in some of the matters involved and they are *331connected with others.” — Truss v. Miller, 116 Ala. 494, 505, 22 South. 863; Ellis v. Vandergrift, supra. The vendor’s lien, created by operation of law, connects each subsequent purchaser, back through the original purchaser, with the security the complainants would enforce.
We see no fault, prejudicial to appellant, in the apportionment therein made of the unpaid purchase money and the establishment of the lien, to that extent, upon Hunter’s lot. There was no waiver of the vendor’s lien in consequence of the notes being taken to Ada Briggs. — Wilkinson v. May, 69 Ala. 33; Linn v. Bass, 84 Ala. 281, 4 South. 867; Terry v. Keaton, 58 Ala. 667.
No error prejudicial to appellant (Hunter) appearing, the decree is affirmed.
Affirmed.
Mayfield, Sayre, and Somerville, JJ., concur.